Pee CtrKiAM,
As the appellant filed no assignments of error the appellee was entitled to have the appeal quashed or a judgment of non-suit entered. Even if the appellant had assigned for error the matter complained of in the oral argument and printed brief of his counsel, the only difference in the result would be, that the judgment would be affirmed. The cause was submitted to the jury in a charge to which he took no exception, and of which, even now, he does not complain. Concededly, the case was for the jury; the only complaint is that the verdict was against the weight of the evidence and that a new trial ought to be granted in order to prevent injustice.
“ Conceding that under the act of May 20, 1891, this court has the power of granting new trials, there must be reasonable-limitations to its exercise. When application for a new trial has been made to the court below and, upon a review of the whole case, that tribunal, in the exercise of its judicial discretion, concludes to let the verdict stand as the judgment of the court, nothing but a manifest abuse of this discretion will justify us in disturbing the conclusion: ” Reno v. Shallenberger, 8 Pa. Superior Ct. 436. The argument of counsel has failed to convince us that there is such cause for reversal in the present case.
The plaintiff’s motion is allowed and judgment of nonsuit is entered.